MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	    2019	ME	20	
Docket:	      Han-18-350	
Submitted	
  On	Briefs:	 January	17,	2019	
Decided:	     February	5,	2019	
	
Panel:	       ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                 IN	RE	CHILDREN	OF	TRAVIS	G.	
	
	
PER	CURIAM	

         [¶1]	 	 Travis	 G.	 and	 Kathleen	 T.	 appeal	 from	 an	 order	 entered	 by	 the	

District	 Court	 (Ellsworth,	 Roberts,	 J.)	 finding	 that	 their	 minor	 children	 are	 in	

jeopardy	 pursuant	 to	 22	 M.R.S.	 §	 4035	 (2017).	 	 The	 mother	 and	 father	

challenge	the	sufficiency	of	the	evidence	supporting	the	court’s	findings,	by	a	

preponderance	of	the	evidence,	that	the	children	 are	 in	jeopardy.		 We	 affirm	

the	judgment.1	

                                          I.		BACKGROUND	

         [¶2]	 	 The	 Department	 of	 Health	 and	 Human	 Services	 filed	 a	 child	

protection	 petition	 against	 the	 mother	 and	 father	 as	 to	 their	 three	 minor	



    1	
     	 Additionally,	 the	 mother	 and	 father	 contend	 that	 the	 court	 erred	 by	 finding	 that	 the	
Department	 of	 Health	 and	 Human	 Services	 made	 reasonable	 efforts	 to	 prevent	 removal	 of	 the	
children,	 and	 erred	 by	 finding	 that	 the	 Department	 made	 reasonable	 efforts	 to	 reunify	 and	
rehabilitate	the	family.		See	22	M.R.S.	4036-B(3),	4041	(2017).		Contrary	to	the	mother	and	father’s	
assertions,	 there	 is	 competent	 record	 evidence	 to	 support	 the	 court’s	 findings,	 and	 we	 will	 not	
address	these	contentions	further.		See	In	re	Doris	G.,	2006	ME	142,	¶¶	8-9,	14-17,	912	A.2d	572.	
2	

children	 in	 February	 2018,	 alleging	 that	 the	 mother	 and	 father	 chronically	

neglected	 the	 children’s	 medical	 and	 developmental	 needs,	 failed	 to	 provide	

safe	 and	 sanitary	 housing,	 and	 failed	 to	 adequately	 supervise	 the	 children.		

After	a	three-day	testimonial	hearing,	by	order	dated	July	31,	2018,	the	court	

found	 by	 a	 preponderance	 of	 the	 evidence	 that	 the	 children	 were	 in	

circumstances	of	jeopardy	to	their	health	and	welfare.		See	22	M.R.S.	§	4035.			

          [¶3]	 	 The	 court	 based	 its	 findings	 of	 jeopardy	 on	 the	 following	 factual	

findings,	 which	 are	 supported	 by	 competent	 record	 evidence.2	 	 See	 id.	

§	4035(2).		With	regard	to	the	mother,	the	court	found:	

          Mother:	 [Infant	 child]	 has	 gross	 motor	 delays.	 	 She	 was	 in	 the	
          1st	percentile	for	weight	when	she	entered	State	custody.		[Middle	
          child’s]	vaccinations	were	delayed.		[Middle	child	and	oldest	child]	
          had	 elevated	 Ages	 and	 Stages	 evaluation	 scores	 indicating	
          significant	 developmental	 delays.	 	 [Mother]	 lacks	 the	 ability	 to	
          care	for	3	children	on	her	own	at	this	time.		She	needs	to	learn	[to]	
          develop	better	parenting	skills	and	demonstrate	an	attachment	to	
          her	 children.	 	 Their	 current	 residence,	 with	 Father’s	 parents[,]	 is	
          not	 suitable	 for	 children	 of	 their	 ages	 due	 to	 unsanitary	
          conditions.	 	 [Mother’s]	 level	 of	 commitment	 to	 her	 relationship	
          with	 [father]	 is	 questionable	 and	 may	 impact	 her	 attachment	 to	
          their	children.			
	
With	regard	to	the	father,	the	court	found:	

          Father	 .	 .	 .	 lacks	 the	 ability	 to	 provide	 significant	 assistance	 to	
          [paternal	grandmother].		He	does	not	 have	the	 ability	to	care	for	

     2	 	 Neither	 parent	 moved	 for	 additional	 findings	 of	 fact	 pursuant	 to	 M.R.	 Civ.	 P.	 52(a)	 after	 the	

court	entered	its	judgment.			
                                                                                         3	

      the	 children	 on	 his	 own	 as	 he	 is	 working	 and	 attempting	 to	
      establish	 a	 safe	 home	 for	 the	 family.	 	 [Father’s]	 level	 of	
      commitment	 to	 [mother]	 is	 questionable	 as	 well.	 	 He	 cannot	
      provide	the	children	the	assistance	that	they	need	 at	this	time	to	
      overcome	their	developmental	delays.			
      	
      [¶4]	 	 The	 mother	 and	 father	 timely	 appeal	 the	 court’s	 findings	 of	

jeopardy.		See	22	M.R.S.	§	4006	(2017);	M.R.	App.	P.	2B(c)(1).	

                                    II.		DISCUSSION	

      [¶5]	 	 The	 mother	 and	 father	 raise	 challenges	 to	 the	 sufficiency	 of	 the	

evidence	 to	 support	 the	 court’s	 findings	 of	 jeopardy.	 	 We	 review	 the	 court’s	

findings	for	clear	error,	and	will	affirm	the	court’s	jeopardy	determination	“if	

any	evidence	in	the	record	can	rationally	be	understood	to	establish	as	more	

likely	than	not	that	the	[children	were]	in	circumstances	of	jeopardy	to	[their]	

health	and	welfare.”		See	In	re	Destiny	T.,	2009	ME	26,	¶	14,	965	A.2d	872.			

      [¶6]	 	 Contrary	 to	 the	 mother	 and	 father’s	 contentions,	 there	 is	

competent	 record	 evidence	 that	 can	 rationally	 be	 understood	 to	 establish	 as	

more	 likely	 than	 not	 that	 the	 children	 are	 in	 circumstances	 of	 jeopardy.	 	 See	

In	re	 E.L.,	 2014	 ME	 87,	 ¶¶	 12-14,	 96	 A.3d	 691.	 	 The	 evidence	 presented	

establishes	that	the	mother	and	father	have	neglected	the	health	and	welfare	

of	 the	 three	 children	 and	 placed	 them	 in	 a	 threat	 of	 serious	 harm.	 	 See	

22	M.R.S.	 §	 4002(6)(A)	 (2017).	 	 Specifically,	 the	 evidence	 demonstrates	 that	
4	

the	 mother	 and	 father	 have	 neglected	 the	 children’s	 medical	 and	

developmental	 needs	 and	 have	 failed	 to	 provide	 appropriate	 housing	 for	 the	

three	 children.	 	 See	 In	 re	 Dorothy	 V.,	 2001	 ME	 97,	 ¶	 8	 n.2,	 774	 A.2d	 1118.		

Because	the	court’s	findings	are	supported	by	competent	record	evidence,	we	

do	 not	 disturb	 the	 court’s	 determination	 that	 the	 children	 are	 in	

circumstances	 of	 jeopardy.	 	 See	 22	 M.R.S.	 §§	 4002(6)(A),	 4035;	 In	 re	 Child	 of	

Tiffany	F.,	2018	ME	137,	¶	5,	195	A.3d	84.	

         The	entry	is:	

                            Judgment	affirmed.	
	
	      	       	      	      	     	
	
Mary	Kellett	Gray,	Esq.,	Brooklin,	for	appellant	mother	
	
William	 B.	 Blaisdell,	 IV,	 Esq.,	 Blaisdell	 &	 Blaisdell,	 Ellsworth,	 for	 appellant	
father	
	
Janet	 T.	 Mills,	 Attorney	 General,	 and	 Hunter	 Umphrey,	 Asst.	 Atty.	 Gen.,	 Office	
of	 the	 Attorney	 General,	 Augusta,	 for	 appellee	 Department	 of	 Health	 and	
Human	Services	
	
	
Ellsworth	District	Court	docket	number	PC-2018-05	
FOR	CLERK	REFERENCE	ONLY